Citation Nr: 1424457	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  13-08 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 percent for residuals of prostate cancer.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

In April 2013, the Veteran withdrew claims of increased ratings for diabetes mellitus and erectile dysfunction. Thus, these claims are no longer before the Board. 

The Veteran testified before the undersigned Veterans Law Judge at an April 2014 videoconference hearing, and a transcript of this hearing is of record.  
 
The issue of entitlement to service connection for depression has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  Throughout the period on appeal, the residual symptoms of the Veteran's service-connected prostate cancer have included the need to urinate approximately every hour during the day, as well as waking approximately every hour at night to urinate.  Additionally, the Veteran wears absorbent pads and reports that he has to change them more than four times a day.

2.  The competent evidence of record demonstrates that the Veteran's service-connected disabilities do not render him unable to find or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 60 percent disability evaluation for residuals of prostate cancer have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2012).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(3), 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R., Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Prostate Cancer Residuals

Entitlement to service connection for prostate cancer was granted in a July 2002 rating decision and assigned an initial 100 percent disability rating, effective April 9, 2002, the date the Veteran filed his claim.  The 100 percent disability rating was in effective until June 1, 2012, when it was reduced to 40 percent pursuant to Diagnostic Code 7528, which pertains to malignant neoplasms of the genitourinary system and provides for up to a 100 percent disability rating.  It also provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  38 C.F.R. § 4.115b.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a.

Because Diagnostic Code 7528 provides for the automatic reduction of an initial total disability rating, the Board finds that the Veteran's claim for a higher disability rating after June 1, 2012 is properly treated as an increased rating claim, rather than as a claim challenging the propriety of a reduction under 38 C.F.R. § 3.344(c). 

As an initial matter, it appears that the Veteran has fortunately not had an active malignancy during the period on appeal.  Accordingly, the Board finds that an assignment of a 100 percent disability rating under Diagnostic Code 7528 for the Veteran's residuals of prostate cancer would not be appropriate at any point since June 1, 2012.  Accordingly, his disability will be rated on residuals such as voiding dysfunction, renal dysfunction, or any disability associated with the residuals of the cancer.

The medical evidence associated with the claims file does not reflect that the Veteran has experienced renal dysfunction or recent urinary tract infections. Accordingly, the Board concludes that voiding dysfunction is the Veteran's predominant complaint.

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  Evaluation under urine leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  When these factors require the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day, a 60 percent evaluation is warranted.  When there is leakage requiring the wearing of absorbent materials that must be changed two to four times per day, a 40 percent disability rating is warranted.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials that must be changed less than two times per day.  38 C.F.R. § 4.115a.

Urinary frequency encompasses ratings ranging from 10 to 40 percent.  A 40 percent rating contemplates a daytime voiding interval less than one hour, or awakening to void five or more times per night.  A 20 percent rating contemplates daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 10 percent rating contemplates daytime voiding interval between two and three hours, or awakening to void two times per night.  38 C.F.R. § 4.115a.

Finally, obstructed voiding entails ratings ranging from non-compensable to 30 percent.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every two to three months.  A non-compensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  38 C.F.R. § 4.115a.

The Veteran was afforded a VA genitourinary examination in November 2011.  At that time, the Veteran complained of voiding dysfunction requiring absorbent materials which must be changed two to four times per day.  He reported daytime voiding intervals of less than one hour and nighttime awakening to void five or more times.  He had no residual malignancy and was no longer receiving any treatment for his prostate cancer.  He did not have obstructed voiding or recurrent urinary tract or kidney infections.  The examiner noted that the Veteran would have to take his absorbent pads with him when he works or travels and would need to be aware of restroom locations.  

In a March 2012 statement, the Veteran complained that he has to void every fifteen minutes and change his depends every hour when he is working.  

At a March 2012 VA examination, the Veteran continued to complain of daily urinary frequency with urinary leakage.  He reported both daytime and nighttime voiding intervals of approximately every hour.  He also reported that he requires the use of absorbent pads on a daily basis, saturating as many as six or seven each day.  At night, he uses an adult diaper.  He takes Enablex for his urinary incontinence, which helps somewhat.  He denied any other residual symptoms or treatment for his prostate cancer.  

The examiner noted that the Veteran's urinary leakage and frequency would likely be aggravated by tasks such as heavy lifting and carrying, making the Veteran a poor candidate for labor-intensive employment; however, he would still be able to perform this type of work, as well as sedentary employment, if given reasonable accommodations such as frequent restroom breaks.  

In January 2013, Dr. D.S. and Dr. M.C. submitted letters on the Veteran's behalf, noting that they were treating the Veteran for a number of medical conditions, including urinary incontinence.  They reported the Veteran uses at least four pads each day, but may use more if he is active.  

At an informal conference April 2013, the Veteran reported that he uses five pads on an average day, with urinary frequency hourly both day and night.  At an April 2014 hearing, he testified that he uses on average five pads a day.  He complained that it was hard to work because he has to go to the bathroom and change his pads so frequently.  

While the above evidence is somewhat conflicting regarding exactly how many absorbent pads the Veteran uses each day, the preponderance of the evidence supports a finding that the Veteran regularly uses more than four absorbent pads on a daily basis.  Therefore, resolving any doubt in the Veteran's favor, the Board finds that the Veteran's reported severity of urinary leakage more closely approximates the criteria for a 60 percent disability rating.  This is the maximum schedular rating that can be applied for this disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2013).  Here, the Veteran meets the required schedular criteria for a TDIU rating during the entire appellate period.  See 38 C.F.R. § 4.16(a)(3) (2013).  To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.14(a).  

The Veteran is currently has the following service connected disabilities: residuals of prostate cancer, currently assigned a 60 percent disability rating; residuals of a bilateral orchiectomy, currently assigned a 30 percent disability rating; diabetes mellitus, currently assigned a 20 percent disability rating; and erectile dysfunction, currently assigned a non-compensable (0 percent) disability rating.  The Veteran's combined disability is more than 70 percent.  

Having determined that the Veteran meets the percentage threshold requirements, the remaining inquiry is whether he is unable to secure or follow a substantially gainful occupation as a result of such service-connected disabilities.  

At his April 2013 hearing, the Veteran claimed that he is unable to work due to his service connected residuals of prostate cancer.  Specifically, he argued that his need to void and change his absorbent pads frequently is so disruptive that he should be considered unemployable.  He reported that he was currently working on a part-time basis delivering fertilizer and driving a combine and that the need to make frequent stops due his urinary leakage interferes with his ability to do his job.  He also stated that he is worried that he will be charged with indecent exposure if he is caught trying to urinate outdoors.  The Veteran reported that he had completed high school and two years of college, earning a degree in bookkeeping; however, it appears that most a of his career was spend as a driver for a fertilizer company.  

In March 2012, the Veteran was afforded a VA examination to evaluate his service connected disabilities.  The Veteran complained of daily urinary frequency with urinary leakage.  He reported both daytime and nighttime voiding intervals of approximately every hour.  He also reported that he requires the use of absorbent pads on a daily basis, saturating as many as six or seven each day.  At night, he uses an adult diaper.  He takes Enablex for his urinary incontinence, which helps somewhat.  He denied any other residual symptoms or treatment for his prostate cancer.  

Regarding his diabetes, the Veteran denied any hypoglycemic reactions, ketoacidosis, or hospitalizations.  He does not require injectable insulin, but does utilize Exenatide subcutaneous injections twice daily and follows a low carbohydrate diet.  His weight has remained stable and he has no activity restrictions due to his diabetes.  

The examiner noted that the Veteran's urinary leakage and frequency would likely be aggravated by tasks such as heavy lifting and carrying, making the Veteran a poor candidate for labor-intensive employment; however, he would still be able to perform this type of work, as well as sedentary employment, if given reasonable accommodations such as restroom breaks at least once per hour.  

At a November 2011 genitourinary examination, the examiner reported that the Veteran would have to keep his absorbent pads with him and would need access to a restroom, but did not report any other interference with the Veteran's employment or suggest that he is unemployable.  

None of the Veteran's treatment providers has opined that the Veteran's service connected disabilities alone are so disabling that he is unable to find or maintain substantially gainful employment.

K.P., a colleague at the fertilizer plant where the Veteran works part time, submitted a statement in which he notes that the Veteran appears to have to void frequently, but he did not state that the Veteran's employment is in jeopardy because of this behavior.  

Having carefully reviewed all of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service connected disabilities prevent him from finding or maintaining substantially gainful employment.  While the Veteran appears to be embarrassed by his voiding disability, which is understandable, and his need to void and change his absorbent materials frequently is certainly highly inconvenient, there appears to be no medical reason why the Veteran would be unable to perform sedentary or even physical work if his employer accommodated his need for restroom breaks on a regular basis.  

While the Board has considered the Veteran's testimony, it finds that the degree of impairment described by the Veteran with regard to his employment appears to be inconsistent with the medical evidence.  Although the Veteran is competent to report on what is readily observable from his own lay perspective, he is not competent to provide an opinion as to whether his service-connected disabilities combine to render him unemployable.  In sum, the Board gives greater weight to the opinions of the VA medical examiners regarding the extent and severity of his service-connected disabilities.  Accordingly, entitlement to TDIU is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).




The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a February 2012 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide medical opinions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at an April 2013 videoconference hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).



ORDER

A disability evaluation of 60 percent for service connected residuals of prostate cancer is granted.

Entitlement to TDIU is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


